Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 21, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151930(16)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Richard H. Bernstein,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 151930
  v                                                             COA: 326225
                                                                Lapeer CC: 14-012016-FH
  BYRON JAY KONSCHUH,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of defendant-appellant for leave to file
  an application for leave to appeal in excess of the page limit restriction is GRANTED.
  The 55-page application submitted on July 13, 2015, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 21, 2015